Mr. Justice Bean
delivered the opinion of the court.
The only question raised by the petition for the writ is the want of any reason stated in the remonstrance why the petition for the road should not be granted. The county court denied the petition for the reason that a remonstrance with a greater number of remonstrators than there was of the petitioners was presented. Plaintiff, one of the road petitioners, applied for a writ to review such action.
The statute authorizing the establishment of a county road does not require either the petitioners or remon-strators to state the reason for their action in the matter. The matter of the practicability of a proposed road is left for the board of county road viewers to report to the county court for its information. In this report the board is required by Section 6287, L.- O. L., to state their opinion in favor of or against the establishment of the road, and to set forth their reason for the same. Under the provisions of Section 6288, L. 0. L., when a remon*359strance with a greater number of qualified remonstrators than there is of the petitioners is received, the county-court is without authority to grant the petition. In such a case, it is not a matter of the court’s discretion. This we think is the plain meaning of the statute. It needs no technical construction.
The judgment of the lower court will therefore be reversed, and the cause remanded, with instructions to dismiss the writ of review. Reversed.